DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5–8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites:
“5. The filter system of claim 4, wherein the temperature-regulator means is communicably coupled to the thermostat control-unit.” Emphasis added. 

Claim 5 is indefinite because the term “the thermostat control-unit” lacks antecedent basis. Claim 5 depends on claim 4, which depends on claim 1. The limitation of “thermostat control-unit” is first introduced in claim 2. 
For the purpose of examination, claim 5 is interpreted as:
“5. The filter system of claim 4, wherein the temperature-regulator means is communicably coupled to a thermostat control-unit.”

Claims 6–8 are rejected as they depend from claim 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1, 3, 10, 13–15 are rejected under 35 U.S.C. 103 as being obvious over Regnier, US 2019/0323725 A1 (“Regnier”) in view of Pellegrin, US 6,616,733 B1 (“Pellegrin”). 
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being obvious over Regnier in view of Pellegrin and Thompson et al., US 2015/0292751 A1 (“Thompson”).  
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Regnier in view of Pellegrin and Zeilon, US 4,743,367 A (“Zeilon”). 
Claims 5–7 are rejected under 35 U.S.C. 103 as being obvious over Regnier in view of Pellegrin, Zeilon and Thompson. 
Claim 8 is 
Claims 11–12 are rejected under 35 U.S.C. 103 as being obvious over Regnier in view of Pellegrin and Dunaway, US 2016/0114280 A1 (“Dunaway”). 
Claims 16, 18–19 are rejected under 35 U.S.C. 103 as being obvious over Regnier in view of Pellegrin, Thompson and Zeilon. 
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being obvious over Regnier in view of Pellegrin, Thompson, Zeilon and Dunaway. 
Claim 1 describes a filter system for purifying air from a forced air system of a building. The forced air system utilizing ducts installed within the building. The ductwork is configured to deliver moving airflow from the forced air system to at least one room of the building via an in-room air vent. The filter system is configured for installation to the in-room air vent. 
The filter system comprises a first filter unit. The first filter unit includes a first air inlet, a liquid receptacle and a first filtered air outlet. The liquid receptacle is configured to store a liquid therein. The first filter unit is configured to receive moving airflow via the first air inlet and filter the moving airflow via the liquid before it passes through the first filtered air outlet as once-filtered air. 
The filter system comprises a second filter unit connected to the first filter unit. The second filter unit includes a second air inlet, a filtering means, and a second filtered air outlet. The second filter unit is configured to receive the once-filtered air and filter the once-filtered air via the filtering means before it passes through the second filtered air outlet as twice-filtered air. 
The filter system comprises an air vent cover. The air vent cover is configured to fasten over the in-room air vent. The air vent cover includes a plurality of shutters that are selectively able to be opened and closed to control flow of the twice-filtered air into the at least one room.
Regnier discloses a filter system (i.e., filter appliance 510) for purifying air from a forced air system (i.e., HVAC system) of a building (i.e., a residential building). Regnier Fig. 5, [0009] and [0092].  The forced air system utilizing ductwork (i.e., dusts and air passageways contained within the building’s walls) installed within the building. Id. at [0009]. The ductwork is configured to deliver moving airflow from the forced air system to at least one room of the building via an in-room air vent. Id. The filter system is configured for installation to the in-room air vent (i.e., exemplary venting system 400). Id. at Fig. 4, [0090]. 
Regnier discloses that the filter system 510 comprises an air vent cover (vent cover device 410). Id. at Fig. 4, [0090].  The air vent cover 410 is configured to fasten over the in-room air vent 400. Id. at Fig. 4, [0090]. The air vent cover 410 includes a plurality of shutters (i.e., a plurality of closely spaced louvers) that are selectively able to be opened and closed to control flow of the twice-filtered air into the at least one room. Id. at [0085]. 

    PNG
    media_image2.png
    503
    620
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    506
    620
    media_image3.png
    Greyscale

Regnier does not disclose that the filter system comprises a first filter unit and a second filter unit. 
In the analogous art of exhaust filters for HVAC systems, Pellegrin discloses a filter system (i.e., filter 120) used in HVAC system. Pellegrin Fig. 4, col. 8, ll. 29–31. The filter system 120 comprises a first filter unit (i.e., see annotated Fig. 4). Id. at Fig. 4. The first filter unit includes a first air inlet (i.e., sieve 156), a liquid receptacle (i.e., container 124) and a first filtered air outlet (i.e., the surface of water 172). Id. at Fig. 4, col. 8, ll. 29–48. The liquid receptacle 124 is configured to store a liquid (i.e., water 172) therein. Id. The first filter unit is configured to receive moving airflow via the first air inlet 156 and filter the moving airflow via Id.
Pellegrin also discloses a second filter unit (i.e., fine filter element 144) connected to the first filter unit. Id. at Fig. 4. Col. 8, ll. 44–48. The second filter unit 144 includes a second air inlet (i.e., see annotated Fig. 4), a filtering means (i.e., the filter medium of filter unit 144), and a second filtered air outlet (see annotated Fig. 4). Id. at Fig. 4. The second filter unit 144 is configured to receive the once-filtered air and filter the once-filtered air via the filtering means before it passes through the second filtered air outlet as twice-filtered air (i.e., as the second filter unit 144 is arranged downstream of the first filter unit to provide additional filtering). Id. at Fig. 4, col. 8, ll. 44–45. 
Pellegrin also discloses that its filter maybe used as an exhaust filter. Additionally, Pellegrin discloses that its invention provides an effective method and means of removing micron-sub-micron contaminants from an air stream, that is easy to clean, economical to manufacture and use, durable and dependable enough for professional service, and performs well in dust-restricted areas. Id. at col. 2, ll. 36–40. It would have been obvious to substitute the filter 510 of Regnier with Pellegrin’s filter system 120 for the benefits disclosed above. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 

    PNG
    media_image4.png
    788
    816
    media_image4.png
    Greyscale

Claim 2 describes the filter system of claim 1. The filter system further comprises a thermostat control-unit attached to the air vent cover.
In the analogous art of air vents, Thompson discloses a register vent cover 300 comprising a thermostat control-unit (i.e., vent controller 202 uses the input from sensors 308—may be a temperature sensor to control the operation of the vent 300. Thompson Fig. 3, [0032] and [0031]. It would have been obvious to include the thermostat control unit 202 of Thompson 
Claim 3 describes the filter system of claim 1. The filter system further comprises a liquid-swirling means attached about the liquid receptacle, the liquid-swirling means being configured to swirl the liquid in the liquid receptacle.
Modified Regnier discloses a liquid-swirling means (i.e., aerator 192) attached about the liquid receptacle 124. Regnier Fig. 4, col. 8, ll. 38–40. The liquid-swirling means 192 is configured to swirl the liquid (i.e., create bubbles and turbulence) in the liquid receptacle 124. Id. at Fig. 4, col. 8, ll. 40–44. 
Claim 4 describes the filter system of claim 1, further comprising a temperature-regulator means attached about the liquid receptacle.
Modified Regnier does not discloses a temperature-regulator means attached about the liquid receptacle. 
In the analogous art of liquid bath filters, Zeilon discloses a temperature-regulator means (i.e., heat pump or cooling plant 15) attached about a liquid receptacle (i.e., bath 11). Zeilon Fig. 7, col. 5, ll. 4–9 and col. 5, ll. 43–45. It would have been obvious for modified Regnier to include a temperature-regulator means 15 as disclosed by Zeilon because temperature regulator means is recognized in the art as being conventional for use in liquid bath filters. 
Claim 5 describes the filter system of claim 4. The temperature-regulator means is communicably coupled to a thermostat control-unit.
Claim 6 
Claim 7 describes the filter system of claim 6, wherein the temperature-sensor is configured to sense a temperature of the moving airflow.
Regnier as modified does not disclose that the temperature-regulator means 15 is communicably coupled to a thermostat control unit. Regnier as modified does not disclose that the temperature regulator means includes a temperature sensor. Regnier also does not disclose that the temperature sensor is configured to sense a temperature of the moving air flow. 
However, as discussed in claim 2, it would have been obvious to include the thermostat control unit 202 of Thompson in modified Regnier so that Regnier’s vent cover 410 could be controlled based on the temperature. Thompson also discloses a temperature sensor 122 positioned within the ductwork 104. Thompson Fig. 1, [0021]. Thompson discloses that the temperature sensor 122 is coupled to a thermostat controller 214. Id. at  Figs. 1 and 2, [0024]. Additionally, Thompson disclose that the temperature sensor 122 is configure to measure the air temperature of the moving air flow within the ductwork 104. Id. at Fig. 1, [0021]. It would have been obvious to include Thompson’s temperature sensor 122 to sense the temperature of the moving air flow in modified Regnier as the use of temperature sensor connected to a thermostat control unit and to sense the temperature of moving air flow is commonly used in the HVAC art. 
Claim 8 describes the filter system of claim 6, wherein the temperature-regulator means further includes a water-level sensor.
Regnier as modified does not disclose that the temperature-regulator means further includes a water-level sensor. 
In the analogous art of liquid bath filters, Seagle discloses a water level sensor 144 connected to the interior of a water bath (i.e., reservoir 14) in order to monitor the level of the tank water bath. Seagle Fig. 1, col. 5, ll. 6–14. Additionally, Pellegrin discloses that the water Id. at FIG. 1, col. 3, ll. 9–14. It would have been obvious to include Seagle’s water level sensor 144 in Pellegrin’s water tank 24 so that the water level in Pellegrin could be monitored. 
Claim 9 describes the filter system of claim 1, further comprising a power source configured to provide power to the filter system.
While modified Regnier does not explicitly disclose a power source configured to provide power to the filter system, it would have been obvious for modified Regnier’s filter system to comprising a power source as Regnier’s filter system comprises a thermostat control unit as discussed in claim 2. A thermostat control unit is a computer and a person of ordinary skill in the art would understand that a computer is equipped with power source. 
Claim 10 describes the filter system of claim 1, wherein the filtering means includes a plurality of fibers.
Modified Regnier discloses that the filtering means of fine filter element 144 includes a plurality of fibers. Pellegrin Fig. 4, abstract. 
Claim 11 describes the filter system of claim 10, wherein the second filter unit is a high-efficiency particulate air (HEPA) filter.
Modified Regnier does not disclose that the second filter unit 144 is a high-efficiency particulate air (HEPA) filter. 
 In the analogous art of HVAC filters, Dunaway discloses the use of HEPA filters in HVAC system. Dunaway Fig. 1, [0002] and [0032].  It would have been obvious for the second filter unit 144 in modified Regnier to be a HEPA filter as HEPA filter are recognized in the art as being suitable to use in HVAC systems. Additionally, simple substitution of one known element 
Claim 12 describes the filter system of claim 11, wherein the second filter unit is removable from the filter system.
Modified Regnier discloses that the second filter unit 144 is removable from the filter system to clean the filter system. Pellegrin Fig. 4, col. 3, ll. 9–11. 
Claim 13 describes the filter system of claim 1, wherein the first filter unit includes a receptacle-housing configured to house the liquid receptacle.
As discussed in claim 1, modified Regnier discloses that the first filter unit of Pellegrin includes a receptacle housing (i.e., the indentations 530 located at the back portion of the vent cover 410) configured to housing the liquid receptacle of Pellegrin’s liquid receptacle. Regnier Fig. 5, [0092]. 
Claim 14 describes the filter system of claim 13, wherein the liquid receptacle is removable from the filter system.
Modified Regnier discloses that the liquid receptacle of Pellegrin is removable from the filter system the same way as Regnier’s removable filter appliance 510. Regnier Fig. 5, [0092]. 
Claim 15 describes the filter system of claim 1, wherein the air vent cover includes a slider means configured to selectively open and close the plurality of shutters.
Modified Regnier discloses a slider means (i.e., lover arm 930) configured to selectively open and close the plurality of shutters. Regnier Fig. 9, [0098]. 
Claim 16 describes a filter system for purifying air from a forced air system of a building. The forced air system utilizes ductwork installed within the building. The ductwork is configured to deliver moving airflow from the forced air system to at least one room of the 
The filter system comprises a first filter unit. The first filter unit includes a first air inlet, a liquid receptacle and a first filtered air outlet. The liquid receptacle configured to store a liquid therein. The first filter unit is configured to receive moving airflow via the air inlet and filter the moving airflow via the liquid before it passes through the first filtered air outlet as once-filtered air. 
The filter system also comprises a temperature-regulator means attached about the liquid receptacle. The temperature-regulator means is communicably coupled to the forced air system. The temperature-regulator means further including a temperature-sensor configured to sense a temperature of the moving airflow;
The filter system comprises a second filter unit connected to the first filter unit. The second filter unit including a second air inlet, a filtering means, and a second filtered air outlet. The second filter unit is configured to receive the once-filtered air and filter the once-filtered air via the filtering means before it passes through the second filtered air outlet as twice-filtered air. 
The filter system comprises an air vent cover. The air vent cover is configured to fasten over the in-room air vent. The air vent cover includes a plurality of shutters that are selectively able to be opened and closed to control flow of the twice-filtered air into the at least one room. 
The filter system comprises a thermostat control-unit attached to the air vent cover. The thermostat control-unit is communicably coupled to the temperature-regulator means. 
The filter system comprises a power source configured to provide power to the filter system.
Regnier discloses a filter system (i.e., filter appliance 510) for purifying air from a forced air system (i.e., HVAC system) of a building (i.e., a residential building). Regnier Fig. 5, [0009] and [0092].  The forced air system utilizing ductwork (i.e., dusts and air passageways contained within the building’s walls) installed within the building. Id. at [0009]. The ductwork is configured to deliver moving airflow from the forced air system to at least one room of the building via an in-room air vent. Id. The filter system is configured for installation to the in-room air vent (i.e., exemplary venting system 400). Id. at Fig. 4, [0090]. 
Regnier discloses that the filter system 510 comprises an air vent cover (vent cover device 410). Id. at Fig. 4, [0090].  The air vent cover 410 is configured to fasten over the in-room air vent 400. Id. at Fig. 4, [0090]. The air vent cover 410 includes a plurality of shutters (i.e., a plurality of closely spaced louvers) that are selectively able to be opened and closed to control flow of the twice-filtered air into the at least one room. Id. at [0085]. 

    PNG
    media_image2.png
    503
    620
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    506
    620
    media_image3.png
    Greyscale

Regnier does not disclose that the filter system comprises a first filter unit and a second filter unit. 
In the analogous art of exhaust filters for HVAC systems, Pellegrin discloses a filter system (i.e., filter 120) used in HVAC system. Pellegrin Fig. 4, col. 8, ll. 29–31. The filter system 120 comprises a first filter unit (i.e., see annotated Fig. 4). Id. at Fig. 4. The first filter unit includes a first air inlet (i.e., sieve 156), a liquid receptacle (i.e., container 124) and a first filtered air outlet (i.e., the surface of water 172). Id. at Fig. 4, col. 8, ll. 29–48. The liquid receptacle 124 is configured to store a liquid (i.e., water 172) therein. Id. The first filter unit is configured to receive moving airflow via the first air inlet 156 and filter the moving airflow via Id.
Pellegrin also discloses a second filter unit (i.e., fine filter element 144) connected to the first filter unit. Id. at Fig. 4. Col. 8, ll. 44–48. The second filter unit 144 includes a second air inlet (i.e., see annotated Fig. 4), a filtering means (i.e., the filter medium of filter unit 144), and a second filtered air outlet (see annotated Fig. 4). Id. at Fig. 4. The second filter unit 144 is configured to receive the once-filtered air and filter the once-filtered air via the filtering means before it passes through the second filtered air outlet as twice-filtered air (i.e., as the second filter unit 144 is arranged downstream of the first filter unit to provide additional filtering). Id. at Fig. 4, col. 8, ll. 44–45. 
Pellegrin also discloses that its filter maybe used as an exhaust filter. Additionally, Pellegrin discloses that its invention provides an effective method and means of removing micron-sub-micron contaminants from an air stream, that is easy to clean, economical to manufacture and use, durable and dependable enough for professional service, and performs well in dust-restricted areas. Id. at col. 2, ll. 36–40. It would have been obvious to substitute the filter 510 of Regnier with Pellegrin’s filter system 120 for the benefits disclosed above. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 

    PNG
    media_image4.png
    788
    816
    media_image4.png
    Greyscale

However, modified Regnier does not disclose that a temperature regulator means communicably coupled to the forced air system. Modified Regnier does not disclose that the temperature sensor configured to sense a temperature of the moving airflow. Modified Regnier des not disclose a thermostat control unit attached to the vent cover and communicably coupled to the temperature regulator means. Additionally, modified Regnier does not discloses a power source configured to provide power to the filter system. 
As discussed in claim 4, in the analogous art of liquid bath filters, Zeilon discloses a temperature-regulator means (i.e., heat pump or cooling plant 15) attached about a liquid receptacle (i.e., bath 11). Zeilon Fig. 7, col. 5, ll. 4–9 and col. 5, ll. 43–45. It would have been obvious for modified Regnier to include a temperature-regulator means 15 as disclosed by Zeilon because temperature regulator means is recognized in the art as being conventional for use in liquid bath filters. 
As discussed in claim 2, it would have been obvious to include the thermostat control unit 202 of Thompson in modified Regnier so that Regnier’s vent cover 410 could be controlled based on the temperature. Thompson also discloses a temperature sensor 122 positioned within the ductwork 104. Thompson Fig. 1, [0021]. Thompson discloses that the temperature sensor 122 is coupled to a thermostat controller 214. Id. at  Figs. 1 and 2, [0024]. Additionally, Thompson disclose that the temperature sensor 122 is configure to measure the air temperature of the moving air flow within the ductwork 104. Id. at Fig. 1, [0021]. It would have been obvious to include Thompson’s temperature sensor 122 to sense the temperature of the moving air flow in modified Regnier as the use of temperature sensor connected to a thermostat control unit and to sense the temperature of moving air flow is commonly used in the HVAC art. 
As discussed in claim 9, while modified Regnier does not explicitly disclose a power source configured to provide power to the filter system, it would have been obvious for modified Regnier’s filter system to comprising a power source as Regnier’s filter system comprises a thermostat control unit, which is a computer and a person of ordinary skill in the art would understand that a computer is equipped with power source. 
Claim 17 describes the filter system of claim 16, wherein the filtering means includes a plurality of fibers, wherein the second filter unit is a high-efficiency particulate air (HEPA) filter, and the second filter unit is removable from the filter system.
As discussed in claim 10, modified Regnier discloses that the filtering means of fine filter element 144 includes a plurality of fibers. Pellegrin Fig. 4, abstract. 
As discussed in claim 11, it would have been obvious for the second filter unit 144 in modified Regnier to be a HEPA filter as HEPA filter are recognized in the art as being suitable to use in HVAC systems. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
As discussed in claim 12, modified Regnier discloses that the second filter unit 144 is removable from the filter system to clean the filter system. Pellegrin Fig. 4, col. 3, ll. 9–11. 
Claim 18 describes the filter system of claim 17, wherein the first filter unit includes a receptacle-housing configured to house the liquid receptacle, and wherein the liquid receptacle is removable from the filter system.
As discussed in claim 1, modified Regnier discloses that the first filter unit of Pellegrin includes a receptacle housing (i.e., the indentations 530 located at the back portion of the vent cover 410) configured to housing the liquid receptacle of Pellegrin’s liquid receptacle. Regnier Fig. 5, [0092]. Additionally, modified Regnier discloses that the liquid receptacle of Pellegrin is removable from the filter system the same way as Regnier’s removable filter appliance 510. Regnier Fig. 5, [0092]. 
Claim 19 
Modified Regnier discloses a slider means (i.e., lover arm 930) configured to selectively open and close the plurality of shutters. Regnier Fig. 9, [0098]. 
Claim 20 describes a filter system for purifying air from a forced air system of a building. The forced air system utilizing ductwork installed within the building. The ductwork configured to deliver moving airflow from the forced air system to at least one room of the building via an in-room air vent. The system is configured for installation to the in-room air vent. 
The filter system comprises a first filter unit. The first filter unit includes a first air inlet, a liquid receptacle, a receptacle-housing configured to house the liquid receptacle and a first filtered air outlet. The liquid receptacle is configured to store a liquid therein. The liquid receptacle is removable from the filter system. The first filter unit is configured to receive moving airflow via the air inlet and filter the moving airflow via the liquid before it passes through the first filtered air outlet as once-filtered air. 
The filter system comprises a temperature-regulator means attached about the liquid receptacle. The temperature-regulator means is communicably coupled to the forced air system. The temperature-regulator means further includes a temperature-sensor configured to sense a temperature of the moving airflow. 
The filter system comprises a second filter unit connected to the first filter unit. The second filter unit is removable from the filter system. The second filter unit is a high-efficiency particulate air (HEPA) filter. The second filter unit includes a second air inlet, a filtering means, and a second filtered air outlet. The filtering means includes a plurality of fibers. The second filter unit is configured to receive the once-filtered air and filter the once-filtered air via the filtering means before it passes through the second filtered air outlet as twice-filtered air. 
The filter system comprises an air vent cover. The air vent cover is configured to fasten over the in-room air vent. The air vent cover includes a plurality of shutters and a slider means configured to selectively manually open and close the plurality of shutters to control flow of the twice-filtered air into the at least one room. 
The filter system comprises a thermostat control-unit attached to the air vent cover. The thermostat control-unit is communicably coupled to the temperature-regulator means. 
The filter system comprises a power source configured to provide power to the filter system.
Regnier discloses a filter system (i.e., filter appliance 510) for purifying air from a forced air system (i.e., HVAC system) of a building (i.e., a residential building). Regnier Fig. 5, [0009] and [0092].  The forced air system utilizing ductwork (i.e., dusts and air passageways contained within the building’s walls) installed within the building. Id. at [0009]. The ductwork is configured to deliver moving airflow from the forced air system to at least one room of the building via an in-room air vent. Id. The filter system is configured for installation to the in-room air vent (i.e., exemplary venting system 400). Id. at Fig. 4, [0090]. 
Regnier discloses that the filter system 510 comprises an air vent cover (vent cover device 410). Id. at Fig. 4, [0090].  The air vent cover 410 is configured to fasten over the in-room air vent 400. Id. at Fig. 4, [0090]. The air vent cover 410 includes a plurality of shutters (i.e., a plurality of closely spaced louvers) that are selectively able to be opened and closed to control flow of the twice-filtered air into the at least one room. Id. at [0085]. 

    PNG
    media_image2.png
    503
    620
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    506
    620
    media_image3.png
    Greyscale

Regnier does not disclose that the filter system comprises a first filter unit and a second filter unit. 
In the analogous art of exhaust filters for HVAC systems, Pellegrin discloses a filter system (i.e., filter 120) used in HVAC system. Pellegrin Fig. 4, col. 8, ll. 29–31. The filter system 120 comprises a first filter unit (i.e., see annotated Fig. 4). Id. at Fig. 4. The first filter unit includes a first air inlet (i.e., sieve 156), a liquid receptacle (i.e., container 124) and a first filtered air outlet (i.e., the surface of water 172). Id. at Fig. 4, col. 8, ll. 29–48. The liquid receptacle 124 is configured to store a liquid (i.e., water 172) therein. Id. The first filter unit is configured to receive moving airflow via the first air inlet 156 and filter the moving airflow via Id.
Pellegrin also discloses a second filter unit (i.e., fine filter element 144) connected to the first filter unit. Id. at Fig. 4. Col. 8, ll. 44–48. The second filter unit 144 is removable from the filter system to clean the filter system. Pellegrin Fig. 4, col. 3, ll. 9–11. The second filter unit 144 includes a second air inlet (i.e., see annotated Fig. 4), a filtering means (i.e., the filter medium of filter unit 144), and a second filtered air outlet (see annotated Fig. 4). Id. at Fig. 4. The filtering means of fine filter element 144 includes a plurality of fibers. Id. at Fig. 4, abstract. The second filter unit 144 is configured to receive the once-filtered air and filter the once-filtered air via the filtering means before it passes through the second filtered air outlet as twice-filtered air (i.e., as the second filter unit 144 is arranged downstream of the first filter unit to provide additional filtering). Id. at Fig. 4, col. 8, ll. 44–45. 
Pellegrin also discloses that its filter maybe used as an exhaust filter. Additionally, Pellegrin discloses that its invention provides an effective method and means of removing micron-sub-micron contaminants from an air stream, that is easy to clean, economical to manufacture and use, durable and dependable enough for professional service, and performs well in dust-restricted areas. Id. at col. 2, ll. 36–40. It would have been obvious to substitute the filter 510 of Regnier with Pellegrin’s filter system 120 for the benefits disclosed above. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
With this modification, the liquid receptacle 124 of Pellegrin would be removable from the filter system the same way as Regnier’s removable filter appliance 510. Regnier Fig. 5, [0092].
Modified Regnier does not disclose that the second filter unit is a high efficiency particulate air (HEPA) filter. 
However, as discussed in claim 11, in the analogous art of HVAC filters, Dunaway discloses the use of HEPA filters in HVAC system. Dunaway Fig. 1, [0002] and [0032].  It would have been obvious for the second filter unit 144 in modified Regnier to be a HEPA filter as HEPA filter are recognized in the art as being suitable to use in HVAC systems. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 

    PNG
    media_image4.png
    788
    816
    media_image4.png
    Greyscale

Additionally, modified Regnier does not disclose that a temperature regulator means communicably coupled to the forced air system. Modified Regnier does not disclose that the temperature sensor configured to sense a temperature of the moving airflow. Modified Regnier des not disclose a thermostat control unit attached to the vent cover and communicably coupled to the temperature regulator means. Additionally, modified Regnier does not discloses a power source configured to provide power to the filter system. 
As discussed in claim 4, in the analogous art of liquid bath filters, Zeilon discloses a temperature-regulator means (i.e., heat pump or cooling plant 15) attached about a liquid receptacle (i.e., bath 11). Zeilon Fig. 7, col. 5, ll. 4–9 and col. 5, ll. 43–45. It would have been obvious for modified Regnier to include a temperature-regulator means 15 as disclosed by Zeilon because temperature regulator means is recognized in the art as being conventional for use in liquid bath filters. 
As discussed in claim 2, it would have been obvious to include the thermostat control unit 202 of Thompson in modified Regnier so that Regnier’s vent cover 410 could be controlled based on the temperature. Thompson also discloses a temperature sensor 122 positioned within the ductwork 104. Thompson Fig. 1, [0021]. Thompson discloses that the temperature sensor 122 is coupled to a thermostat controller 214. Id. at  Figs. 1 and 2, [0024]. Additionally, Thompson disclose that the temperature sensor 122 is configure to measure the air temperature of the moving air flow within the ductwork 104. Id. at Fig. 1, [0021]. It would have been obvious to include Thompson’s temperature sensor 122 to sense the temperature of the moving air flow in modified Regnier as the use of temperature sensor connected to a thermostat control unit and to sense the temperature of moving air flow is commonly used in the HVAC art. 
As discussed in claim 9, while modified Regnier does not explicitly disclose a power source configured to provide power to the filter system, it would have been obvious for modified Regnier’s filter system to comprising a power source as Regnier’s filter system comprises a thermostat control unit, which is a computer and a person of ordinary skill in the art would understand that a computer is equipped with power source. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776